IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT OF             : No. 343 Common Pleas Judicial
ADMINISTRATIVE JUDGE OF THE CIVIL : Classification Docket
DIVISION OF THE COURT OF          :
COMMON PLEAS OF THE FIFTH         :
JUDICIAL DISTRICT OF PENNSYLVANIA:


                                     ORDER

PER CURIAM:
             AND NOW, this 20th day of October, 2017, pursuant to Pa.R.J.A. 706(d),

the Honorable Christine A. Ward is hereby appointed as Administrative Judge of the

Civil Division of the Court of Common Pleas of Allegheny County, Fifth Judicial District

of Pennsylvania, effective November 1, 2017.       Such appointment shall be at the

pleasure of this Court until such time as this Court by subsequent order appoints a new

administrative judge.